Judgment affirmed. See journal entry.
*462■ It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is hereby, affirmed; as to the first ground of reversal stated by the court of appeals in its journal entry, to-wit: “In the refusal of the court to charge the jury as requested by plaintiffs in error, and also the general charge to the jury as requested by plaintiffs in error, and also in its general charge to the jury.”
This court further finds that the trial court did not err in the particular stated by the court of appeals in the second ground for reversal of the trial court “in overruling the motion for new trial on .the ground that the verdict is contrary to law,” and that part of the judgment of the court of appeals is hereby reversed, set aside and held for naught, and said cause remanded to the common pleas court for new trial and further proceedings according to law.
Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.